Title: To George Washington from Captain William Helms, 4 August 1780
From: Helms, William
To: Washington, George


					
						Sir
						Hacketts Town [N.J.] 4th Augt 1780
					
					Have hitherto had a Guard of twenty five men at this place, likewise an equil number at the post at Sussex Court House, the greatest part of the flower is now forwarded, have reduced the Guards to a Serjt & twelve at each post, thinking since the capture of Moody I had little danger to apprehend.
					The Milittia continues on duty without grumbling, the hurry of their

work being over, I think my presence here unnecessary any longer, would therefore beg for premission to join my Regiment. I Have the Honor to remain Your Excellencys Obdt Servt
					
						Wm Helms Capt. 2d Regt Jersey
					
				